PER CURIAM.
Epitomized Opinion
The judgment of the defendant in error obtained in the court below is 'reversed, for the reason that the court erred in not sustaining the petition therein filed, for at lea'st three separate reasons. First: There was a misjoinder of causes of action. Second: There was a failure to" make one of the signers of the note a party to the proceedings', and the petition did not staté’ any reason why .they could not make him so. Third: Mrs, Picciano was wrongfully made a party. ’
Case remanded to theUommpp Pleas’ .with .instructions to sustain.the demurrer. ....